DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement entered on February 8th, 2021 has been considered.  A copy of the cited statement including notation indicating the respective considerations thereof is attached for the Applicant's records.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 39, 44, 45, 47-49, 52, 53, 59, 60, 63-71, 73-83, 91-97, 100-107, 109-126, and 128-143  are rejected under 35 U.S.C. 101 because the claimed invention as a whole, considering all claim elements both individually and in combination, is directed to 
As summarized in the 2019 Patent Subject Matter Eligibility Guidance, is determined based on a Two-Part Analysis for Judicial Exceptions.  In Step 1, it must be determined whether the claimed invention is directed to a process, machine, manufacture or composition of matter.  The instant application includes claims concerning a gaming system (i.e., a machine) in claims 39, 44, 45, 47-49, 52, 53, 59, 60, 63-71, 73-83, 91-97, 100-107, 109-118, and 128-137 and a method of adjusting at least one feature (i.e. a method) in claims 119-126 and 138-143.

In Prong 1 of Step 2A, it must be determined whether the claimed invention recites an Abstract Idea, Law of Nature or a Natural Phenomenon.
In particular exemplary presented claim 39 includes the following underlined claim elements:
39.  A gaming system operable to configure a gaming feature comprising:
a reader configured for reading a user-identifier associated with a user and associated with user-specific information of said user, wherein said user-specific information is independent of any measure of the user’s performance relating to a game of said gaming system and wherein said user information includes a user’s location;

a gaming feature of said game that effects a difficulty of play of said game; and
coded instructions to interpret the user-identifier and determine that said associated user-specific information of said user meets a preselected criterion, said processor then operable to configure said gaming feature in response to said associated user-specific information meeting said pre-selected criterion to effect the difficulty of play of said game.

The claim elements underlined above, are directed to Certain Methods of Organizing Human Activity including managing personal behavior or relationships that has been identified by the courts as an Abstract Idea because they describe following a set of rules or instructions (See MPEP §2106.04(a)(2)(II)(C)).
As the exemplary claim recites an Abstract Idea, Law of Nature or a Natural Phenomenon is considered under Prong 2 of Step 2A to determine if the claim recites additional elements that would integrate the judicial exception into a practical application.  Wherein practical applications are set forth by MPEP §2106.05(a-c,e) are broadly directed to: the improvement in technology, use of a particular machine and applying or using the judicial exception in a meaningful way beyond generally linking the use thereof to a technology environment.  Limitations that explicitly do not support the integration of the judicial exception in to a practical application are defined by MPEP 2106.05(f-h) and include merely using a computer to implement the abstract idea, insignificant extra solution activity, and  generally linking the use of the judicial exception to a particular technology environment or field of use.


Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea(s) per se including a system, processor, and reader  amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structures that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry per the applicant’s description (Applicant’s Specification Paragraphs [0004], [0024], [0037]-[0039]). Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  

The applicant’s specification is further noted as supporting the above rejection wherein neither the abstract idea nor the associated generic computer structure as claimed are disclosed as improving another technological field, improvements to the function of the computer itself, or meaningfully linking the use of an abstract idea to a particular technological environment (Applicant’s Specification Paragraphs [0004], [0024], [0037]-[0039]).  In particular the applicant’s specification only contains computing elements which are conventional and generally widely known in the field of the invention described, and accordingly their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art per the requirements of 37 CFR 1.71.  Were these elements of the applicant’s invention to be presented in the future as non-conventional and non-generic involvement of a computing structure, such would stand at odds with the disclosure of the applicant's invention as found in their specification as originally filed.
“[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on . . .a computer,’ . . . that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132S. Ct. at 1301). In this case, the claims recite a generic computer implementation of the covered abstract idea.
  The remaining presented claims 44, 45, 47-49, 52, 53, 59, 60, 63-71, 73-83, 91-97, 100-107, 109-126, and 128-143 either incorporate through claim dependency or 39 above and therefore are similarly directed to or otherwise include abstract ideas.
Therefore, the listed claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 104, 106, 107, 113-125 134, 138, 139, and 142 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Schneider et al (US 2003/0078101).

Claim 104: In addition to the above Schneider teaches a gaming system for dispensation of an object comprising:
an input device for receiving a user-identifier associated with user-specific information of a user, wherein said user-specific information is independent of the user's interaction with a game of said gaming system(-including hotel stays, retail purchases- Schneider Paragraphs [0014], [0017], [0046]); 
a gaming feature of said game, said gaming feature operable to effect dispensation of an object (Schneider Paragraph [0079]); and 
Schneider Paragraphs [0015], [0052], [0055]-[0087]).


Claim 106: In addition to the above Schneider teaches the system of Claim 104, wherein said user-specific information includes at least one of the user's name, address, age, gender, location, demographicRESPONSE UNDER 37 CFR § 1.111Page 9 of 17 Serial Number: 12/054,430Dkt: ZITO-0001-U01-C01 Filing Date: March 25, 2008 characteristic, authorization, status, legal status, physical status, biological profile, role of the user within a group or team wherein the group or team existed prior to the user's interaction with the system, a position played or preferred for a sport prior to the user's interaction with the system, and user feedback (Schneider Paragraphs [0046], [0052]).  

Claim 107: In addition to the above Schneider teaches the system of claim 104, wherein said gaming feature includes how the object is dispensed(-equivalent to if dispensed in the case of an extra ball- Schneider Paragraph [0079]).  
Claim 113: In addition to the above Schneider teaches the system of Claim 39, wherein said user-specific information includes at least one of the user's, physical status, Schneider Paragraphs [0046], [0052]).

Claim 114: In addition to the above Schneider teaches the system of Claim 104, wherein said object comprises at least one of a sports object or a ball(Schneider Paragraph [0079]).  

Claim 115: In addition to the above Schneider teaches the system of Claim 104, where said dispensation is controlled by a user other than the user who receives said dispensation(Schneider Paragraphs [0012], [0056]).  

Claim 116: In addition to the above Schneider teaches the system of Claim 104, wherein said processor executes said instructions to present a menu based on said user-specific information, said gaming feature configured based on a selection from said menu(Schneider Paragraphs [0052]).  

Claim 117: In addition to the above Schneider teaches the system of Claim 104, wherein said processor executes said instructions to configure said gaming feature based upon said user-specific information such that a difficulty of play is appropriate for said user(Schneider Paragraphs [0055]-[0087]).
  
118: In addition to the above Schneider teaches the system of Claim 104, wherein said dispensation includes dispensation of a ball(Schneider Paragraph [0079]).  

Claim 119: In addition to the above Schneider teaches a method of adjusting at least one feature of an amusement appropriate to a user, comprising: 
identifying a user by a personal characteristic Schneider Paragraphs [0014], [0017], [0046]); 
associating user-specific information with the identification
Schneider Paragraphs [0014], [0017], [0046]); 
presenting the user with at least one choice of one feature of an amusement appropriate to the user based on the user-specific information (Schneider Paragraphs [0052]);
adjusting the user-appropriate feature in response to a selection of the at least one choice; and wherein said user-appropriate feature is associated with an outcome of said amusement (Schneider Paragraph [0046]); and
wherein said adjusting the user-appropriate feature adjusts a difficulty of play appropriate for said user (Schneider Paragraph [0055]-[0087]).

Claim 120: In addition to the above Schneider teaches the method as recited in claim 119, wherein the presenting is effectuated by an issuer or provider of an amusement system from a menu of choices determined in response to the Schneider Paragraphs [0052]).  

Claim 121: In addition to the above Schneider teaches the method as recited in claim 119, wherein adjusting the user- appropriate feature comprises dispensing an object, a sports object, or a ball(Schneider Paragraph [0079]).  

Claim 122: In addition to the above Schneider teaches the method as recited in claim 119, wherein said user-specific information includes at least one of an age, address, gender, geography, demographic characteristic, authorization, status, legal status, physical status, biological profile, role of a user within a group or team, a position played or preferred, or feedback of the user (Schneider Paragraphs [0046], [0052]).
 
Claim 123: In addition to the above Schneider teaches the method as recited in claim 119, wherein adjusting the user- appropriate feature comprises adjusting how a sports object is dispensed(-equivalent to if dispensed in the case of an extra ball- Schneider Paragraph [0079]).  
  
Claim 124: In addition to the above Schneider teaches the method as recited in claim 119, where adjusting the user- appropriate feature is performed by a second user distinct from the user(Schneider Paragraphs [0015], [0052], [0055]-[0087]).  

125: In addition to the above Schneider teaches the method as recited in claim 119, wherein presenting the user with at least one choice of at least one feature comprises presenting a menu based on said user-specific information(Schneider Paragraphs [0052]).  

Claim 134: In addition to the above Schneider teaches the system of claim 104 wherein said gaming feature effects a difficulty of play of said game during said play of said game (Schneider Paragraphs [0015], [0052], [0055]-[0087]).  

Claim 138: In addition to the above Schneider teaches the method of claim 119 wherein said user-appropriate feature further adjusts a level of difficulty of the user's interaction with the amusement (Schneider Paragraphs [0015], [0052], [0055]-[0087] \).  

Claim 139: In addition to the above Schneider teaches the method of claim 119 wherein said user-appropriate feature further dispenses an object such that an interaction of the user with the object dispensed affects an outcome(-equivalent to if dispensed in the case of an extra ball- Schneider Paragraph [0079]).  
Claim 142: In addition to the above Schneider teaches the method of claim 119 wherein said user-appropriate feature effects said difficulty of play of said amusement during a play of said amusement(Schneider Paragraphs [0015], [0052], [0055]-[0087] & Martin Abstract Col 5: 26-44; 5:63-6:29).  



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims  39, 44, 45, 47-49, 52, 53,  60, 64-71, 73-83, 91-97, 128-131, 133, 136, 137, 140, and 141 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schneider et al (US 2003/0078101) in view of Martin (US 5,618,232).
Claim 39: The combination of Schneider & Martin teaches a gaming system operable to configure a gaming feature comprising:
a reader configured for reading a user-identifier associated with a user and associated with user-specific information of said user, wherein said user-specific information is independent of any measure of the user's performance relating to a game of said gaming system (-including hotel stays, retail purchases demographics - Schneider Paragraphs [0014], [0017], [0046]) and wherein said user-specific information includes a user's location (Martin Abstract; Col 5:5-25; 6:14-30); 
a gaming feature of said game that effects a difficulty of play of said game (Schneider Paragraphs [0015], [0052], [0055]-[0087] & Martin Abstract Col 5: 26-44; 5:63-6:29); and 
Schneider Paragraphs [0015], [0052], [0055]-[0087] & Martin Abstract Col 5: 26-44; 5:63-6:29).
Schneider teach the invention including the adjustment of game play based on various player information including player demographics and residence (Schneider Paragraph [0046]).  While Schneider is arguably silent regarding utilizing a players location (opposed to residence) as a type of player information that is relied upon as a basis to adjust game play, Martin teaches this feature was in known in an analogous gaming invention (Martin Abstract; Col 5:5-25; 6:14-30).  It would have been obvious to one of ordinary skill in the art at the time of invention to have to have utilized the player’s location information to adjust game play as taught by Martin as an alternative or addition to the player information of Schneider in order to ensure that gaming com[lies with jurisdiction requirements as taught by Martin (Martin Abstract; Col 5:26-44)

Claim 44: In addition to the above the combination of Schneider & Martin teaches the system of Claim 39, wherein to configure said gaming feature based upon said user-specific information includes activating said gaming feature such that a Schneider Paragraphs [0055]-[0087] & Martin Abstract Col 5: 26-44; 5:63-6:29).
  
Claim 45: In addition to the above the combination of Schneider & Martin teaches the system of Claim 39, wherein to configure said gaming feature based upon said user-specific information includes deactivating said gaming feature such that the difficulty of play is appropriate for said user(Schneider Paragraphs [0055]-[0087] & Martin Abstract Col 5: 26-44; 5:63-6:29).  

Claim 47: In addition to the above the combination of Schneider & Martin teaches the system of Claim 39, wherein to configure said gaming feature based upon said user-specific information advantageously effects the difficulty of play of said game for said user (Schneider Paragraphs [0052], [0055]-[0087] & Martin Abstract Col 5: 26-44; 5:63-6:29).  

Claim 48: In addition to the above the combination of Schneider & Martin teaches the system of Claim 39, wherein to configure said gaming feature based upon said user-specific information disadvantageously effects the difficulty of play of said game for said user(-modifying the occurrence of game outcomes both increases the likelihood or some game outcomes while reducing the relative likelihood of remaining game outcomes including alternative winning outcomes- Schneider Paragraphs [0052], [0055]-[0087] & Martin Abstract Col 5: 26-44; 5:63-6:29).

49: In addition to the above the combination of Schneider & Martin teaches the system of Claim 39, wherein said gaming feature includes an adjustment to a threshold to win said game(Schneider Paragraphs [0055]-[0087]).  

Claim 52: In addition to the above the combination of Schneider & Martin teaches the system of Claim 39, wherein to configure said gaming feature includes changing said gaming feature(Schneider Paragraphs [0055]-[0087]).  

Claim 53: In addition to the above the combination of Schneider & Martin teaches the system of Claim 52, wherein said pre-selected criterion comprises at least one aspect of said user selected from the aspects consisting of. an age, an address, a gender, a geography, a demographic characteristic, an authorization, a status, a legal status, a physical status, a biological profile, a role of said user within a group or team, a position played or preferred, and feedback of said user(Schneider Paragraphs [0014], [0017], [0033], [0046]).  


Claim 60: In addition to the above the combination of Schneider & Martin teaches the system of Claim 39, wherein said user-identifier is read by said reader such that said user-specific information associated with said user identifier is accessed from a memory by said processor(Schneider Paragraphs [0017]. [0027], [0028]).  

64: In addition to the above the combination of Schneider & Martin teaches the system of Claim 39, further comprising a record of at least one purchase of the user associated with said system, an associated item, or a gaming experience purchased by said user(Schneider Paragraphs [0014], [0017], [0046]).  

Claim 65: In addition to the above the combination of Schneider & Martin teaches the system of Claim 39, wherein said gaming feature includes an adjustment to a threshold of a challenge that said user must achieve to receive an item, prize, activation of a feature or successful completion of a level or successful completion of the game(Schneider Paragraphs [0015], [0052], [0055]-[0087]).  

Claim 66: In addition to the above the combination of Schneider & Martin teaches the system of Claim 39, wherein said gaming feature includes a dispensation (-keno balls or shows, food, hotel stays trips-Schneider Paragraphs [0079], [0083]).  

Claim 67: In addition to the above the combination of Schneider & Martin teaches the system of Claim 66, wherein said dispensation includes dispensation of a sports object(Schneider Paragraph [0079]).  

Claim 68: In addition to the above the combination of Schneider & Martin teaches the system of claim 67, wherein said gaming feature effects how the sports object is dispensed(-equivalent to if dispensed in the case of an extra ball- Schneider Paragraph [0079]).  

Claim 69: In addition to the above the combination of Schneider & Martin teaches the system of Claim 66, wherein said dispensation includes dispensation of a ball (Schneider Paragraph [0079]).  

Claim 70: In addition to the above the combination of Schneider & Martin teaches the system of Claim 66, where said dispensation is controlled by a user other than the user who receives said dispensation (Schneider Paragraphs [0012], [0056]).  

Claim 71: In addition to the above the combination of Schneider & Martin teaches the system of claim 39, wherein said processor executes said instructions to present a menu based on said user-specific information, said gaming feature configured based on a selection from said menu (Schneider Paragraphs [0052]).  

Claim 73: In addition to the above the combination of Schneider & Martin teaches the system of claim 39, wherein said gaming feature is associated with a threshold to win said game (Schneider Paragraphs [0015], [0052], [0055]-[0087]).  

Claim 74: In addition to the above the combination of Schneider & Martin teaches the system of Claim 39, wherein said gaming feature is first activated based on said user-specific information that exists prior to initiation of said game (Schneider Paragraphs [0014], [0017], [0033], [0046]).  

75: In addition to the above the combination of Schneider & Martin teaches the system of Claim 74, wherein a first activation of said gaming feature is based on said user-specific information that meets a criterion pre-selected by a provider of said system (Schneider Abstract; Paragraphs [0047], [0056]).  

Claim 76: In addition to the above the combination of Schneider & Martin teaches the system of Claim 74, wherein a first activation of said gaming feature is based on said user-specific information that existed prior to user's interaction with said system (Schneider Paragraphs [0014], [0017], [0033], [0046]).  

Claim 77: In addition to the above the combination of Schneider & Martin teaches the system of claim 39, wherein once said gaming feature is activated in response to said associated user-specific information meeting said pre-selected criterion, said gaming feature activation is also utilized by said processor to configure a subsequent gaming feature system (Schneider Paragraphs [0014], [0015], [0042], [0047]).  

Claim 78: In addition to the above the combination of Schneider & Martin teaches the system of claim 39 wherein once said gaming feature is activated in response to said associated user-specific information meeting said pre-selected criterion, said gaming feature activation is utilized by said processor to configure a gaming feature upon initiation of another game of said gaming system(Schneider Paragraphs [0014], [0015], [0042], [0047]).  

Claim 79: In addition to the above the combination of Schneider & Martin teaches the system of claim 39, wherein once said gaming feature is activated in response to said associated user-specific information meeting said pre-selected criterion, said gaming feature activation is stored in a log of information accessible to said processor(Schneider Paragraphs [0032], [0033], [0038], [0042]).  

Claim 80: In addition to the above the combination of Schneider & Martin teaches the system of claim 79, wherein said log of information is updated by at least one of a provider of said system, a user-feedback, a response by said user, a purchase by said user,  a selection by said user, or an answer by said user to a prompt(Schneider Paragraphs [0014], [0017], [0033], [0046], [0052]).  

Claim 81: In addition to the above the combination of Schneider & Martin teaches the system of claim 79, wherein said log of information is incorporated with said user-specific information to facilitate configuration of said gaming feature in a subsequent user interaction with said gaming system(Schneider Paragraphs [0052]-[0054]).  

Claim 82: In addition to the above the combination of Schneider & Martin teaches the system of claim 79, wherein said gaming feature includes information from said log of information(Schneider Paragraphs [0032], [0033], [0038], [0042]). 
 
83: In addition to the above the combination of Schneider & Martin teaches the system of claim 79, wherein said gaming feature includes information given to said user about another user interacting with the system (Schneider Paragraphs [0047], [0048]).  

Claim 91: In addition to the above the combination of Schneider & Martin teaches the system of claim 39, wherein said gaming feature is associated with an outcome of said game (Schneider Paragraph [0046]).  

Claim 92: In addition to the above the combination of Schneider & Martin teaches the system of claim 39, wherein to configure said gaming feature based upon said user-specific information includes changing said gaming feature such that a difficulty of play is appropriate for said user (Schneider Paragraphs [0052], [0055]-[0087] & Martin Abstract Col 5: 26-44; 5:63-6:29).  

Claim 93: In addition to the above the combination of Schneider & Martin teaches the system of claim 39, wherein to configure said gaming feature based upon said user-specific information includes changing said gaming feature such that a difficulty of play is appropriate for an age of said user (Schneider Paragraphs [0052], [0055]-[0087]).  

Claim 94: In addition to the above the combination of Schneider & Martin teaches the system of claim 39, wherein to configure said gaming feature based upon said  (Schneider Paragraphs [0057] & Martin Abstract Col 5: 26-44; 5:63-6:29).  

Claim 95: In addition to the above the combination of Schneider & Martin teaches the system of claim 39, wherein said pre-selected criterion is determined by a provider of said gaming system (Schneider Paragraphs [0012], [0040], [0056]).  

Claim 96: In addition to the above the combination of Schneider & Martin teaches the system of Claim 95, wherein said pre-selected criterion is a demographic characteristic of the user (Schneider Paragraph [0046]).  

Claim 97: In addition to the above the combination of Schneider & Martin teaches the system of Claim 95, wherein said pre-selected criterion is a legal status of the user (Schneider Paragraphs [0046], [0057]).  

Claim 128: In addition to the above the combination of Schneider & Martin teaches the system of claim 39 wherein said user-specific information further includes at least one of the user's name, address, age, gender, demographic characteristic, authorization, status, or legal status(Schneider Paragraph [0046]).  

129: In addition to the above the combination of Schneider & Martin teaches the system of claim 39 wherein said gaming feature is adjusted during the play of said game(Martin Abstract Col 5: 26-44; 5:63-6:29).  

Claim 130: In addition to the above the combination of Schneider & Martin teaches the system of claim 39 wherein said gaming feature effects said difficulty of play of said game during said play of said game (Schneider Paragraphs [0015], [0052], [0055]-[0087] & Martin Abstract Col 5: 26-44; 5:63-6:29).  

Claim 131: In addition to the above the combination of Schneider & Martin teaches the system of claim 39 wherein adjusting said gaming feature determines a user's access to at least one of information or an object that are usable in said game(-enables the player control of the game meter when switched to amusement mode- Martin Abstract Col 5: 26-44; 5:63-6:29).  

Claim 133: In addition to the above the combination of Schneider & Martin teaches the system of claim 104 wherein said gaming feature is adjusted during the play of said game(Martin Abstract Col 5: 26-44; 5:63-6:29).  

Claim 136: In addition to the above the combination of Schneider & Martin teaches the system of claim 104 wherein said user-specific information includes a user location (Martin Abstract; Col 5:5-25; 6:14-30).  

137: In addition to the above the combination of Schneider & Martin teaches the system of claim 136 wherein said gaming feature is further operable to affect how the object is dispensed(-equivalent to if dispensed in the case of an extra ball- Schneider Paragraph [0079]).  

Claim 140: In addition to the above the combination of Schneider & Martin teaches the method of claim 119 wherein said user-specific information includes a user's location(Martin Abstract; Col 5:5-25; 6:14-30).  

Claim 141: In addition to the above the combination of Schneider & Martin teaches the method of claim 119 wherein said user-appropriate feature is adjusted during a play of said amusement(Martin Abstract Col 5: 26-44; 5:63-6:29).  



Response to Arguments
Applicant's arguments filed February 8th, 2021 have been fully considered but they are not persuasive. 
1. Applicant challenges the rejection of claims based on 35 U.S.C. §101 (Pages 14 & 15)
	(i) In this section the Applicant argues that the rejection of claims under 35 U.S.C. §101 is allegedly improper because the Office Action’s identification of the abstract idea being directed to Certain Methods of Organizing Human Activity including McRO, Inc. dba Planet Blue v. Bandai Namco Games America Inc., 120 USPQ2d 1091 (Fed. Cir. 2016) would support the same because the court recognized an invention including the recitation of rules as define in patent eligible therein.
Responsive to the preceding, the applicant arguments are considered non-persuasive for the following reasons:
 (i)(a) As previously noted, the rejection of record is consistent with the USPTO Subject Matter Eligibility Guidance as presented and subsequently updated during 2019 as well as recent updates to the MPEP incorporating the same, in at least so much as it identifies the abstract idea presented in the claimed invention, and at least one enumerated grouping of Abstract ideas presented by the courts which the identified claimed abstract idea is similar to.  
More specifically, following rules or instructions such as presented in the pending claims falls under certain methods of organizing human activity as explicitly set forth in  MPEP §2106.04(a)(2)(II)(C) and accordingly is reflective of applicable office and court standards as of present.
Response to the applicant’s remarks of this section directed to McRO, Inc. dba Planet Blue v. Bandai Namco Games America Inc., it is noted that court relied upon a similar manner as was discussed in Enfish, LLC v. Microsoft Corp., insomuch as the court looked for “an improvement in computer-related technology”.  Wherein an "improvement in computer-related technology" is not limited to improvements in the operation of a computer or a computer network per se, but may also be claimed as a set of "rules" (basically mathematical relationships) that improve computer-related technology by allowing computer performance of a function not previously performable by a computer.  In McRO the court found that the claims were directed to an improvement in computer-related technology (allowing computers to produce "accurate and realistic lip synchronization and facial expressions in animated characters" that previously could only be produced by human animators), and thus did not recite a concept similar to previously identified abstract ideas.   While the claims of the instant invention define a set of instructions or rules for game play and configuring the difficulty of the same, these rules do not improve the functionality of the computer by allowing computer performance of a function not previously performable by a computer in a manner similar to McRO.  Proposed improvements to game play instructions, rules or even improvements to the algorithms themselves that do not result in an improvement of the hardware which they are practiced on are not sufficient to improve the functionality of the computer but instead result in the mere operation or practice of these rules and algorithms on a computer in a manner specifically caution against in Alice, “[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an 

2. Applicant challenges the rejection of claims based on 35 U.S.C. §102 (Pages 16 through 19)
	In this section the Applicant presents various arguments against the rejection of claims under 35 U.S.C. §102 including: 
	(ii) That the prior art of Schneider does not teach the amended feature directed to the utilization of a player’s location to effect the difficulty of play;
	(iii) That the prior art of Schneider @ paragraphs [0015], [0052], [0055]-[0087] does not teach adjust the difficulty of play for the player, and that the prior art alternative trigger criteria that occur during game play are related to game play and are accordingly not independent of game play, as best understood, as presented in claims 39 and 119.
.	(iv) That the prior art of Schneider does not disclose the dispensation of an object based on information independent of interaction with the gaming system as reflected in claim 104; and
	(v) that the remaining claims should be found allowable based on the incorporation of features argued with respect to the independent claims  as summarized in section s (ii)-(iv) as presented herein above.
Responsive to the preceding, the applicant arguments are considered non-persuasive for the following reasons:

(iii)(a) Schneider teaches using user specific information independent of any measure of user performance (-trigger events tied to player demographic information including age and gender Schneider Paragraphs [0046]) to configure a gaming feature to effect the difficulty of play of the game(in the form of game play and rules of game player that in turn define game relative difficultly Schneider Paragraphs [0055] & [0081] ).  The proposal that alternative triggers including game play elements are included in the prior art does not diminish the relied upon teachings of the prior art concerning the use of  triggers including player demographics not related to game play for determining the distribution of features as cited.  Accordingly the prior art teaches the argued features as evidenced by the citation of the same provided therein and the rejections are accordingly respectfully maintained.
(iv)(a) The applicant’s remarks of this section and directed to claim 104 mirror arguments presented with respect to claims 39 and 119 in section (iii) above and are respectfully found non-persuasive for the similar reasons noted in section (iiii)(a).
 (v)(a) Arguments generally dependent on arguments previously presented and addressed above as being non-persuasive and are additionally non-persuasive for their respective reliance thereon. 

.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MOSSER whose telephone number is (571)272-4451.  The examiner can normally be reached on M-F 6:45-3:45.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R. M./
Examiner, Art Unit 3714

/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715